Citation Nr: 0116081	
Decision Date: 06/13/01    Archive Date: 06/19/01

DOCKET NO.  99-20 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Whether the veteran has presented new and material 
evidence to reopen a claim for service connection for 
residuals of a right elbow injury.

2.  Whether the veteran has presented new and material 
evidence to reopen a claim for service connection for 
residuals of a head injury.  

3.  Whether the veteran has presented new and material 
evidence to reopen a claim for service connection for 
residuals of a right knee injury. 

4.  Entitlement to service connection for a right knee 
injury.  

5.  Whether the veteran has presented new and material 
evidence to reopen a claim for service connection for 
residuals of a left knee injury.  

6.  Entitlement to service connection for a left knee injury.

7.  Entitlement to service connection for residuals of a left 
elbow injury.

8.  Entitlement to service connection for residuals of a low 
back injury.  

9.  Entitlement to an increased (compensable) evaluation for 
deviated nasal septum.

10.  Entitlement to an increased (compensable) evaluation for 
a nasal scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

The veteran had active service from March 1946 to December 
1947, and from March 1951 to November 1953.  

The appeal arises from the May 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, in pertinent part finding that new and 
material evidence had not been submitted to reopen claims for 
service connection for residuals of a right elbow injury and 
residuals of a head injury; denying claims of entitlement to 
service connection for residuals of a right knee injury, 
residuals of a left knee injury, residuals of a left elbow 
injury, and residuals of a low back injury; and denying a 
claim for entitlement to a compensable rating for deviated 
nasal septum with nasal scar. 

The Board notes that in the appealed May 1999 RO decision the 
RO assigned a single noncompensable rating to the veteran's 
service-connected nasal scar and deviated nasal septum.  
However, these are distinct disabilities for which separate 
disability ratings must be assigned.  Accordingly, the Board 
has presented these claims among those on appeal as two 
separate claims for increased (compensable) ratings for these 
two distinct disorders:  a nasal scar, and a deviated nasal 
septum. 

The Board notes that in the appealed May 1999 decision the RO 
also granted entitlement to a temporary total rating for 
convalescence following surgery for a service-connected 
disability, pursuant to 38 C.F.R. § 4.30.   Specifically, the 
RO granted a temporary total post surgical convalescent 
rating for the deviated nasal septum from July 15, 1997 
through August 31, 1997.  This was followed by reinstatement 
of the regular schedular noncompensable rating effective 
September 1, 1997.  Neither the veteran nor his 
representative have requested an extension of this temporary 
total post surgical convalescent rating.  Accordingly, the 
Board does not consider that issue to be on appeal before the 
Board.  

The claims of entitlement to increased (compensable) ratings 
for a deviated nasal septum and a nasal scar; and claims of 
entitlement to service connection for residuals of a right 
knee injury, a left knee injury, a left elbow injury, and a 
low back injury, are all the subject of remand, below.  

In October 1999, in response to an October 1999 RO query as 
to whether the veteran desired a hearing before a member of 
the Board either at the RO (a Travel Board hearing) or in 
Washington, D.C. ( a Central Office hearing), the veteran 
submitted a signed statement informing that he did not 
currently desire a hearing, but rather that he desired that 
his appeal be forwarded to the Board for consideration.  


FINDINGS OF FACT

1.  Service connection for residuals of a right elbow injury 
was denied by the Board in November 1972. 

2.  Evidence received regarding the right elbow injury 
residuals claim since the Board decision in November 1972 is 
not so significant, either by itself or together with all the 
evidence of record, that it must be considered to fairly 
decide the merits of the veteran's claim for service 
connection for residuals of a right elbow injury.

3.  Service connection for residuals of a head injury was 
denied by the RO in August 1957 and January 1968.  Those 
decisions became final due to the veteran's failure to file 
timely appeals following the veteran's receipt of the notices 
of those determinations.  

4.  Evidence received regarding the head injury residuals 
claim since the RO decision in January 1968 is not so 
significant, either by itself or together with all the 
evidence of record, that it must be considered to fairly 
decide the merits of the veteran's claim for service 
connection for residuals of a head injury.

5.  Service connection for residuals of a right knee injury 
was denied by the RO in January 1968.  That decision became 
final due to the veteran's failure to file a timely appeal 
following the veteran's receipt of a January 1968 notice of 
that determination.  

6.  Evidence received regarding the right knee injury 
residuals claim since the RO decision in January 1968 is so 
significant that it must be considered together with all the 
evidence of record in order to fairly decide the merits of 
the veteran's claim for service connection for residuals of a 
right knee injury.

7.  Service connection for residuals of a left knee injury 
was denied by the RO in January 1968.  That decision became 
final due to the veteran's failure to file a timely appeal 
following the veteran's receipt of a January 1968 notice of 
that determination.  

8.  Evidence received regarding the left knee injury 
residuals claim since the RO decision in January 1968 is so 
significant that it must be considered together with all the 
evidence of record in order to fairly decide the merits of 
the veteran's claim for service connection for residuals of a 
left knee injury.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received since the 
November 1972 Board decision denying service connection for 
residuals of a right elbow injury; the claim is not reopened.  
38 U.S.C.A. §§ 5108, 7104(b) (West 1991 and Supp 2000); 
38 C.F.R. § 3.156 (2000).

2.  New and material evidence has not been received since the 
RO's last final decision denying service connection for 
residuals of a head injury; the claim is not reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991 and Supp 2000); 
38 C.F.R. § 3.156 (2000).

3.  New and material evidence has been received since the 
RO's last final decision denying service connection for 
residuals of a right knee injury; the claim is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991 and Supp 2000); 
38 C.F.R. § 3.156 (2000).

4.  New and material evidence has been received since the 
RO's last final decision denying service connection for 
residuals of a left knee injury; the claim is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991 and Supp 2000); 
38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Whether New and Material Evidence Has Been Presented 
to Reopen Claims for Service Connection for Residuals of a 
Right 
Elbow Injury, a Head Injury, a Right Knee Injury, 
and a Left Knee Injury

38 C.F.R. § 3.156(a) provides, in pertinent part, that in 
order to reopen a claim for service connection, there must be 
added to the record new and material evidence which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that, once a denial of service connection has become final, 
the claim cannot subsequently be reopened unless new and 
material evidence has been presented.  The Board must perform 
a two-step analysis when the veteran seeks to reopen a claim 
based on new evidence.  First, the Board must determine 
whether the evidence is "new and material."  Second, if the 
Board determines that the claimant has produced new and 
material evidence, the claim is reopened and the Board must 
evaluate the merits of the veteran's claim in light of all 
the evidence, both old and new.  Manio v. Derwinski, 1 Vet. 
App. 140 (1991).

In this case, the last decision prior to the May 1999 
decision currently appealed regarding the claim for service 
connection for residuals of a right elbow injury is a 
November 1972 decision in which the Board denied service 
connection for residuals of a claimed fracture of the right 
elbow, based on the absence of service medical records 
showing any injury to the right elbow and the absence of any 
medical record of residuals of injury to the right elbow 
prior to 1967.  The Board then noted a statement by a private 
physician in November 1967 informing that he had treated the 
veteran for pains in the right elbow, with X-rays then 
showing an old healed fracture at the medial epicondyle.  
Also noted were statements by the veteran and two of his 
siblings to the effect that he injured his elbow in service; 
statements many years post service by two fellow soldiers to 
the effect that they recalled his having worn a cast on the 
right arm in service and his having had difficulties with use 
of his arm following removal of the cast; testimony by the 
veteran at a July 1972 RO hearing regarding his injury to the 
elbow in service and difficulties with the elbow beginning in 
1967; and testimony by one of two fellow soldiers, also at 
the July 1972 hearing, reiterating that he recalled that the 
veteran wore a cast for a number of months on his right arm 
in service.  The Board in its November 1972 decision noted 
that current diagnoses included osteoarthritis of the right 
elbow.  

Evidence received into the record following this last denial 
of the claim by the Board in November 1972 includes VA 
outpatient treatment records in 1997 and 1998, showing 
degenerative joint disease of the right elbow.  At a 
September 1998 VA examination of the veteran's joints, 
diagnoses included severe degenerative joint disease of both 
elbows.  

Having reviewed the entire record, the Board finds that the 
evidence submitted since the November 1972 Board decision is 
not so significant that it must be considered together with 
all the evidence of record, both old and new, in order to 
fairly decide the merits of the claim for service connection 
for residuals of injury to the right elbow.  In the absence 
of new and material evidence, the veteran's request to reopen 
the claim for service connection for residuals of a right 
elbow injury must be denied.  38 C.F.R. § 3.156(a).

The veteran's claim for service connection for residuals of a 
head injury was last previously denied by the RO in January 
1968.  A January 1968 letter notified him of this decision 
and he was provided with an attached notice of the right to 
appeal.  The January 1968 RO decision became final as to the 
claim for service connection for residuals of a head injury 
due to a lack timely appeal.  In that decision the RO then 
noted that the veteran was previously denied service 
connection for head injury by the RO in August 1957.  Service 
medical records, then as now, were negative for a head injury 
(as distinguished from a single record in May 1953 of 
treatment for an injury to the nose, with no mention in that 
record of an injury more broadly to the head).  A June 1957 
VA examination, prior to the August 1957 RO decision, was 
negative for a head injury.  The RO in its January 1968 
decision noted that a private medical record in November 1967 
noted that the veteran complained of headaches, with skull X-
rays negative.  The RO in January 1968 denied the claim for 
service connection for residuals of head injury based on the 
absence of evidence of head injury in service or residuals 
thereof, and based on the fact that the veteran had not 
claimed that his current headaches were related to his 
service-connected deviated nasal septum. 

Evidence pertinent to the claim for service connection for 
residuals of a head injury received since that last final 
decision by the RO in January 1968 includes only a 
nonspecific contention by the veteran as to residuals of 
inservice head injury.  The claims folder contains no 
subsequent clinical record consistent with residuals of head 
injury.  At a May 1998 VA examination of the veteran's nose 
and sinuses, the veteran complained of recurrent nasal 
catarrh and postnasal drip.  The examiner diagnosed no active 
nasal or sinus disease.  Traumatic damage to the sinus 
passages was not reported on that examination, with X-rays 
then showing clear sinuses.  

Having reviewed the entire record, the Board finds that the 
evidence submitted since the RO's last final denial in 
January 1968 of the claim for service connection for 
residuals of injury to the head is not so significant that it 
must be considered together with all the evidence of record, 
both old and new, in order to fairly decide the merits of the 
claim for service connection for residuals of head injury.  
In the absence of new and material evidence, the veteran's 
request to reopen the claim for service connection for 
residuals of head injury must be denied.  38 C.F.R. 
§ 3.156(a).

The Board notes that by a letter dated February 1999 the RO 
advised the veteran that prior decisions denying service 
connection for residuals of a right elbow injury and 
residuals of a head injury were final, and new and material 
evidence were necessary to reopen those claims.  In that 
letter the RO further advised the veteran of the evidence 
necessary to reopen those claims.  Both in the May 1999 
rating decision determining that new and material evidence 
had not been submitted to warrant reopening those claims, and 
the in July 1999 Statement of the Case reaffirming those 
determinations, the veteran was referred to that February 
1999 letter regarding the necessity to submit new and 
material evidence to reopen his claims.  The Board finds that 
by these means the RO has satisfied the requirement to inform 
the veteran of evidence necessary to complete his claims.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096 (2000).

The veteran's claims for service connection for residuals of 
a right knee injury and service connection for residuals of a 
left knee injury were last denied by the RO in a January 1968 
RO decision, wherein the RO noted that contusions of the 
knees were not shown by the evidence of record.  A January 
1968 letter notified him of this decision and he was provided 
with an attached notice of the right to appeal.  The January 
1968 RO decision became final as to the claims for service 
connection for residuals of right and left knee injuries due 
to a lack timely appeal.  The Board has reviewed the record 
and confirms that there is no medical evidence of any 
disorder of the right or left knees within the claims folder 
dated prior to the January 1968 RO decision.  Subsequent to 
that decision, VA outpatient treatment records from 1997 and 
1998 include treatment for arthritis of the knees, with mild 
degenerative changes in both knees shown by X-rays.  A VA 
examination in September 1998 noted a history of injury and 
an operation to the left knee in 1979, and a history of 
injury and an operation to the right knee in 1981.  Pain in 
the knees was noted on that examination.  This new evidence 
of disorders in both knees is new and so significant that it 
must be considered together with all the evidence of record 
to fairly decide the merits of the claims for service 
connection for residuals of injuries to the left and right 
knees.  Accordingly, the Board finds that the veteran's 
claims for service connection for residuals of injuries to 
the left and right knees are reopened.  38 C.F.R. § 3.156(a).

The claims of entitlement to service connection for residuals 
of a right knee injury and entitlement to service connection 
for residuals of a left knee injury are the subject of 
remand, below.  


ORDER

1.  New and material evidence not having been submitted, the 
claim for entitlement to service connection for residuals of 
a right elbow injury is not reopened, and the appeal is 
denied to this extent.

2.  New and material evidence not having been submitted, the 
claim for entitlement to service connection for residuals of 
a head injury is not reopened, and the appeal is denied to 
this extent.

3.  New and material evidence having been submitted, the 
claim for entitlement to service connection for residuals of 
a right knee injury is reopened, and the appeal is granted to 
this extent.

4.  New and material evidence having been submitted, the 
claim for entitlement to service connection for residuals of 
a left knee injury is reopened, and the appeal is granted to 
this extent.


REMAND

Service medical records show that the veteran was treated in 
May 1953 for a wound to the nose incurred when a lever of an 
aircraft wing slipped and struck his face.  The wound was 
cleaned, sutured, and dressed, and the veteran returned to 
duty.  There are no further service medical records regarding 
complications of this injury or regarding any other injuries 
in service.  

In a September 1967 statement, the veteran reported that he 
also suffered a second head injury (besides the one in which 
he injured his nose) in a truck accident at the Naval Air 
Station, Memphis, Tennessee, in December 1951, also then 
suffering multiple contusions of the hands and knees.  He 
reported that he was treated for these injuries at the unit 
dispensary.  

At a July 1972 RO personal hearing, the veteran testified, in 
pertinent part,  that in service in 1951 he injured himself 
when he came off a trash truck.  He added that he was then 
knocked unconscious and also bruised, in pertinent part, his 
left elbow, his face, and his knees.  He testified that he 
had swelling of his head and he felt bumps all over his head.  
He testified that he did not complain in service after that 
1951 accident about any disorders.  

VA outpatient treatment records from 1997 and 1998 show 
treatment for degenerative joint disease of multiple joints 
including the knees and elbows.

VA outpatient treatment records in May 1997 and August 1997 
indicate that the veteran was treated for a right septal 
deviation and complaints of occasional bleeding from the 
right nostril and occasional nasal obstruction.  A 
septorhinoplasty was performed in July 1997, though a record 
of that procedure is not contained in the claims folder.  
That record of VA hospitalization and septorhinoplasty 
surgery in July 1997 must be obtained and associated with the 
claims folder.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

At an October 1997 VA outpatient treatment visit, it was 
noted that X-rays showed mild degenerative joint disease of 
the knees, degenerative joint disease of the elbows, and 
degenerative joint disease of the spine.  Separate VA records 
of X-rays in September 1997 confirm these X-ray findings, 
including degenerative changes of the lumbar spine.  

At a November 1997 VA outpatient follow up for left olecranon 
bursitis, X-rays of the left elbow showed multiple 
osteophytes and degenerative joint disease.  Asymptomatic 
left olecranon bursitis with osteophytes was assessed.  

At a May 1998 VA examination of the veteran's joints, a 
history was noted of gout treated with Colchicine and 
Indocin.  A history was also noted of status post excision of 
a prepatellar bursa of the left knee in 1974, and removal of 
a prepatellar bursa of the right knee in 1981.  The veteran 
complained of chronic, intermittent swelling of the knees, 
elbows, ankles, and hand, though he reported currently having 
no symptoms.  On examination, gait was normal.  His elbows 
lacked 10 degrees of extension bilaterally, and a four 
centimeter tophytic lesion was present over the left 
olecranon.  The left elbow was cool and without erythema.  
Both knees had well-healed surgical scars five centimeters in 
length each, curved around the medial aspect of the knees.  
The knees had no erythema, swelling, temperature elevation, 
joint line tenderness, or instability.  Quadriceps and 
hamstring strength was 5/5 bilaterally.  An X-ray of the left 
elbow was consistent with tophytic lesion.  The examiner 
diagnosed gout/tophytic lesion of the left olecranon.  

In May 1998 the veteran was afforded a VA examination of his 
nose and sinuses.  However, the examination report did not 
specifically address whether the veteran's nasal scar was 
disfiguring and the degree of disfigurement, whether it was 
poorly nourished poorly nourished with repeated ulceration, 
and whether it was tender and painful on objective 
demonstration.  Remand is required for a VA examination to 
address these rating criteria.  See 38 C.F.R. 4.118, 
Diagnostic Codes 7800, 7803, 7804 (2000).  The May 1998 VA 
examination report also did specifically address the 
appropriate rating criteria for a nasal septal deviation, and 
remand is in order to address these.  See 38 C.F.R. § 4.97, 
Diagnostic Code 6502 (2000). 

At a September 1998 VA examination of the veteran's joints, 
the veteran reported injuring his back in 1961 with no 
operation to the back.  He reported injuring his left knee in 
1979 with an operation performed in 1979.  He reported 
injuring his right knee in 1981 with an operation on that 
knee.  He reported, in pertinent part, injuring his left 
elbow in 1996.  He complained of some pain.  On examination, 
there was a hard, nontender lump in the left elbow 1.5 inches 
in diameter, with no edema in the joint.  There was pain and 
grinding in the left knee, though the knee was nontender and 
there was no varus or valgus deformity, no tenderness, and no 
edema in the joint.  Range of motion of both knees was 
normal.  The veteran ambulated independently.  The examiner 
reviewed X-rays of the examined joints and noted that there 
was mild degenerative change to the lumbosacral spine, and 
there was severe degenerative change to both elbows.  The 
examiner diagnosed degenerative joint disease of the lumbar 
spine, degenerative joint disease of both elbows, and status 
post injury to the left knee.  

The 1997 and 1998 clinical evidence now of record does not 
address the etiology of current pathology in the right knee, 
left knee, left elbow, and low back.  There is a reasonable 
possibility that a further VA examination and opinions would 
assist the veteran in the claims for service connection for 
disorders of both knees, the left elbow, and the low back, 
and accordingly, such examination must be afforded the 
veteran upon remand.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (2000).

The case is therefore REMANDED to the RO for the following 
development:

1.  The RO should request that the 
veteran identify all sources of medical 
treatment or medical evaluation received 
for residuals of injuries to the left 
and right knees, for residuals of a left 
elbow injury, for residuals of a low 
back injury, for a nasal scar, and for a 
deviated nasal septum, since 1998, with 
approximate dates of all such treatment 
or evaluation.  He should be requested 
to furnish signed authorizations for 
release to the VA of private medical 
records in connection with each non-VA 
medical source he identifies.  All 
records and responses obtained must be 
associated with the claims folder.  
Records of VA hospitalization and 
septoplasty in July 1997 must also be 
obtained and associated with the claims 
folder.

2.  Thereafter, the veteran should be 
afforded a VA ear, nose and throat 
examination to ascertain the severity of 
his nasal scar and his deviated septum.  
The claims folder including a copy of 
this Remand must be made available to the 
examiner prior to the examination and 
must be reviewed by the examiner in 
connection with the examination.  The 
examiner should specify on the 
examination report that the claims folder 
has been reviewed.  The examiner must 
specify on the examination report whether 
the nasal scar is disfiguring or 
nondisfiguring.  If disfigurement is 
found, the examiner should state whether 
it is severe (especially if producing 
marked and unsightly deformity of 
eyelids, lips, or auricles), or 
completely or exceptionally repugnant.  
The examiner must also specify whether 
the scar is poorly nourished with 
repeated ulceration, and whether the scar 
is tender and painful on objective 
demonstration.  Regarding the septal 
deviation, the examiner must state 
whether there is 50 percent or more 
obstruction of the nasal passage on both 
sides, and whether there is complete 
obstruction of the nasal passage on one 
side.

3.  Thereafter, the veteran should be 
afforded a VA orthopedic examination to 
determine the nature and etiology of any 
current residuals right knee injury, left 
knee injury, left elbow injury, and low 
back injury.  The claims folder including 
a copy of this Remand must be made 
available to the examiner prior to the 
examination and must be reviewed by the 
examiner in connection with the 
examination.  The examiner should specify 
on the examination report that the claims 
folder has been reviewed.  All clinical 
findings should be reported in detail.  
For each injury for which residuals are 
claimed, separately addressing the left 
elbow, the right knee, the left knee, and 
the low back, the examiner must provide 
an opinion as to whether it is at least 
as likely as not that the disorders 
developed in service or are otherwise 
related to service.  If current arthritis 
in the right knee, left knee, left elbow 
or low back is found to be degenerative 
arthritis as distinguished from traumatic 
arthritis, the examiner should express an 
opinion as to whether it is at least as 
likely as not that the arthritis was 
present within the first years following 
the veteran's separation from service in 
December 1947 and November 1953.

4. The RO should review the claims folder 
and ensure that the foregoing development 
actions have been completed.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If the requested examinations do not 
fully comply, including review of the 
claims file, the non-complying 
examination report(s) must be returned 
for corrective action.
5.  Thereafter, the RO should review the 
remanded issues.  If the determinations 
remain adverse to the veteran, he and his 
representative should be provided a 
Supplemental Statement of the Case which 
includes a summary of additional evidence 
submitted, applicable laws and 
regulations, and the reasons for the 
decision.  The veteran and his 
representative should be afforded the 
applicable time to respond.

The case should be returned to the Board for further 
appellate review, if in order. The purpose of this remand is 
to procure clarifying data and to comply with applicable law 
and precedent decisions of the Court.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BRUCE E. HYMAN 
	Member, Board of Veterans' Appeals



 



